Case:21-13328-MER Doc#:119 Filed:09/07/21            Entered:09/07/21 12:29:34 Page1 of 2



   1   Christopher C. Simpson, (AZ 018626)
       Osborn Maledon, P.A.
   2
       2929 N. Central Ave., 21st Fl.
   3   Phoenix, AZ 85012
       Telephone No. 602-640-9000
   4   csimpson@omlaw.com
   5   Subchapter V Trustee
   6
                            IN THE UNITED STATES DISTRICT COURT
   7
                                FOR THE DISTRICT OF COLORADO
   8
         In re:                                         Chapter 11 Proceedings
   9
         SUMMIT FAMILY RESTAURANTS,                     Case No. 1:21-bk-013328-MER
  10     INC.
  11                            Debtor                  NOTICE OF FIRST INTERIM FEE
                                                        APPLICATION FOR
  12                                                    COMPENSATION AS THE
                                                        SUBCHAPTER V TRUSTEE
  13
  14
       Fee Application:                           First Interim Fee Application
  15   Application Period - Stinson:              April 7, 2021 through August 31, 2021
       Compensation:                              $31,900
  16
  17             NOTICE IS HEREBY GIVEN that Christopher C. Simpson, a partner of Osborn
  18   Maledon, PA (“OM”) and the Subchapter V Trustee (“Trustee”), in the above captioned
  19   bankruptcy proceeding, has filed his First Interim Fee Application for Compensation as
  20   the Subchapter V Trustee (“Application”). The Trustee is seeking payment for services
  21   rendered in the amount of $31,900 for the period covering April 7, 2021 through August
  22   31, 2021.
  23             A copy of the application may be obtained from the Clerk of the Bankruptcy Court
  24   or from Osborn Maledon upon request. Any party objecting to the application shall do
  25   so, in writing, within 21 days of service of this Notice, and shall file such objection with
  26   the U.S. Bankruptcy Court, 333 Lomas Blvd. NW, Albuquerque, Suite 360, Albuquerque,
  27   NM 87102, with a copy served on the Trustee at the following address:
  28


       9125665
Case:21-13328-MER Doc#:119 Filed:09/07/21              Entered:09/07/21 12:29:34 Page2 of 2



   1                                   Christopher C. Simpson
                                     OSBORN MALEDON, P.A.
   2                             2929 North Central Avenue, Ste 2100
                                      Phoenix, AZ 85012-2793
   3                                   csimpson@omlaw.com
   4          Please be advised that failure to respond or object to the Application may result
   5   in entry of an order approving the relief requested with no further opportunity for a
   6   hearing.
   7          DATED this 7th day of September, 2021.
   8                                              OSBORN MALEDON, P.A.
   9                                              By      /s/ Christopher C. Simpson
  10                                                      Christopher C. Simpson
                                                          2929 North Central Avenue
  11                                                      21st Floor
                                                          Phoenix, Arizona 85012-2793
  12                                                      Subchapter V Trustee

  13                                 CERTIFICATE OF SERVICE

  14           I hereby certify that on September 7, 2021, I electronically transmitted the attached
       document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
  15   Notice of Electronic Filing to all CM/ECF registrants and by U.S. Mail, postage prepaid,
       to all parties listed on the Master Mailing List.
  16
  17
       /s/ Peggy Nieto
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     2
